Exhibit 10.6

Execution Version

BNP Paribas

787 7th Avenue, 8th Floor

New York, NY 10019

May 28, 2015

 

To: Atlas Air Worldwide Holdings, Inc. 2000 Westchester Avenue Purchase, New
York 10577 Attention: Spencer Schwartz, Executive Vice President and Chief
Financial Officer Telephone: (914) 701-8763 Facsimile: (914) 701-8081

Re: Base Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Atlas Air Worldwide Holdings,
Inc. (“Company”) to BNP Paribas (“Dealer”) as of the Trade Date specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms.

Trade Date:

May 28, 2015

Effective Date:

The third Exchange Business Day immediately prior to the Premium Payment Date

Warrants:

Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.



--------------------------------------------------------------------------------

Warrant Style:

European

Seller:

Company

Buyer:

Dealer

Shares:

The common stock of Company, par value USD 0.01 per Share (Exchange symbol
“AAWW”)

Number of Warrants:

1,755,468. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

Warrant Entitlement:

One Share per Warrant

Strike Price:

USD 95.0130 Notwithstanding anything to the contrary in the Agreement, this
Confirmation or the Equity Definitions, in no event shall the Strike Price be
subject to adjustment to the extent that, after giving effect to such
adjustment, the Strike Price would be less than USD 57.86, except for any
adjustment pursuant to the terms of this Confirmation and the Equity Definitions
in connection with stock splits or similar changes to Company’s capitalization.

Premium:

USD 21,014,500

Premium Payment Date:

June 3, 2015

Exchange:

The NASDAQ Global Select Market

Related Exchange(s):

All Exchanges Procedures for Exercise.

Expiration Time:

The Valuation Time

Expiration Dates:

Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 140th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall (i) make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date and (ii) if the Daily
Number of Warrants

 

2



--------------------------------------------------------------------------------

for such Disrupted Day is not reduced to zero, determine the Settlement Price
for such Disrupted Day based on transactions in the Shares on such Disrupted Day
taking into account the nature and duration of such Market Disruption Event on
such day; and provided further that if such Expiration Date has not occurred
pursuant to this clause as of the eighth Scheduled Trading Day following the
last scheduled Expiration Date under the Transaction, the Calculation Agent
shall have the right to declare such Scheduled Trading Day to be the final
Expiration Date and, in such case, the Calculation Agent shall determine its
good faith estimate of the fair market value for the Shares as of the Valuation
Time on that eighth Scheduled Trading Day or on any subsequent Scheduled Trading
Day, as the Calculation Agent shall determine using commercially reasonable
means. Any Scheduled Trading Day on which, as of the date hereof, the Exchange
is scheduled to close prior to its normal close of trading shall be deemed not
to be a Scheduled Trading Day; if a closure of the Exchange prior to its normal
close of trading on any Scheduled Trading Day is scheduled following the date
hereof, then such Scheduled Trading Day shall be deemed to be a Disrupted Day in
full.

First Expiration Date:

September 1, 2022 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to “Market Disruption Event” below.

Daily Number of Warrants:

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

Automatic Exercise:

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby amended by replacing clauses
(ii) and (iii) in their entirety with “(ii) an Exchange Disruption or (iii) an
Early Closure, in each case, that the Calculation Agent determines is material.”
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof. Valuation Terms.

Valuation Time:

Scheduled Closing Time

Valuation Date:

Each Exercise Date

 

3



--------------------------------------------------------------------------------

Settlement Terms.

Settlement Method:

Net Share Settlement

Net Share Settlement:

On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment through the Clearance System and
Company shall pay to Dealer any Fractional Share Amount. Dealer shall be treated
as the holder of record of such Shares at the time of delivery of such Shares
or, if earlier, at 5:00 p.m. (New York City time) on such Settlement Date.

Share Delivery Quantity:

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date,
divided by the Settlement Price on the Valuation Date for such Settlement Date,
rounded down to the nearest whole number. Section 9.7 of the Equity Definitions
is hereby amended by (i) replacing the words “Number of Shares to be Delivered”
with the words “Share Delivery Quantity” in the second and third lines thereof
and (ii) deleting the parenthetical in clause (a) thereof.

Net Share Settlement Amount:

For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Settlement Price:

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “AAWW <equity> AQR” (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Valuation Time on such Valuation Date (or if such
volume-weighted average price is unavailable or clearly erroneous, the market
value of one Share on such Valuation Date, as determined by the Calculation
Agent). Notwithstanding the foregoing, if (i) any Expiration Date is a Disrupted
Day and (ii) the Calculation Agent determines that such Expiration Date shall be
an Expiration Date for fewer than the otherwise applicable Daily Number of
Warrants, as described above, then the Settlement Price for the relevant
Valuation Date shall be the volume-weighted average price per Share on such
Valuation Date on the Exchange, as determined by the Calculation Agent based on
such sources as it deems appropriate using a volume-weighted methodology, for
the portion of such Valuation Date for which the Calculation Agent determines
there is no Market Disruption Event.

 

4



--------------------------------------------------------------------------------

Settlement Dates:

As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable; except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

Representation and Agreement:

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

 

3. Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

Method of Adjustment:

Calculation Agent Adjustment; provided that the parties hereto agree that any
(i) repurchases by or on behalf of the Company of Shares through a dealer
pursuant to forward contracts, accelerated share repurchase contracts or similar
derivatives transactions that are entered into at prevailing market prices,
volume-weighted average prices or discounts thereto and on customary terms for
transactions of such type to repurchase Shares or (ii) open market Share
repurchases by or on behalf of the Company at prevailing market prices (clause
(i) and clause (ii) together, “Share Repurchases”), for which the aggregate
purchase price together with the aggregate purchase price for all other Share
Repurchases made in the immediately preceding twelve-month period, does not
exceed 10% of the market capitalization of the Issuer (measured at the time of
execution of such Share Repurchase) shall not be considered Potential Adjustment
Events. For the avoidance of doubt, in making any adjustments under the Equity
Definitions, the Calculation Agent may make adjustments, if any, to any one or
more of the Strike Price, the Number of Warrants, the Daily Number of Warrants,
the Warrant Entitlement. Notwithstanding the foregoing, any cash dividends or
distributions on the Shares, whether or not extraordinary, shall be governed by
Section 9(f) of this Confirmation in lieu of Article 10 or Section 11.2(c) of
the Equity Definitions. Extraordinary Events applicable to the Transaction:

New Shares:

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)”

 

5



--------------------------------------------------------------------------------

and (b) by inserting immediately prior to the period the phrase “and (iii) of an
entity or person that is a corporation organized under the laws of the United
States, any State thereof or the District of Columbia that also becomes Company
under the Transaction following such Merger Event or Tender Offer”. Consequence
of Merger Events:

Merger Event:

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, the provisions
of Section 9(h)(ii)(B) will apply.

Share-for-Share:

Modified Calculation Agent Adjustment

Share-for-Other:

Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in good faith and in its commercially reasonable judgment, Component
Adjustment (Calculation Agent Determination) for all or any portion of the
Transaction. Consequence of Tender Offers:

Tender Offer:

Applicable; provided that (x) the words “voting shares” in the fourth line of
Section 12.1(d) of the Equity Definitions shall be replaced with the word
“Shares” and (y) if an event occurs that constitutes both a Tender Offer under
Section 12.1(d) of the Equity Definitions and Additional Termination Event under
Section 9(h)(ii)(A) of this Confirmation, Dealer may elect, in good faith and in
its commercially reasonable judgment, whether the provisions of Section 12.3 of
the Equity Definitions or Section 9(h)(ii)(A) will apply.

Share-for-Share:

Modified Calculation Agent Adjustment

Share-for-Other:

Modified Calculation Agent Adjustment

Share-for-Combined:

Modified Calculation Agent Adjustment

Consequences of Announcement Events:

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event” and (y) for the avoidance of
doubt, the Calculation Agent may determine whether the relevant Announcement
Event has had a material effect on the Transaction (and, if so, may adjust the
terms of the Transaction accordingly) on one or more occasions on or after the
date of the Announcement Event up to, and including, the Expiration Date, any
Early Termination

 

6



--------------------------------------------------------------------------------

Date and/or any other date of cancellation, it being understood that any
adjustment in respect of an Announcement Event shall take into account any
earlier adjustment relating to the same Announcement Event. An Announcement
Event shall be an “Extraordinary Event” for purposes of the Equity Definitions,
to which Article 12 of the Equity Definitions is applicable.

Announcement Event:

(i) The public announcement by any entity of (x) any transaction or event that,
if completed, would constitute a Merger Event or Tender Offer or (y) the
intention to enter into a Merger Event or Tender Offer, (ii) the public
announcement by Issuer of an intention to solicit or enter into, or to explore
strategic alternatives or other similar undertaking that may include, a Merger
Event or Tender Offer or (iii) any subsequent public announcement by any entity
of a change to a transaction or intention that is the subject of an announcement
of the type described in clause (i) or (ii) of this sentence (including, without
limitation, a new announcement, whether or not by the same party, relating to
such a transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent. For the avoidance of doubt, the occurrence
of an Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention. For purposes of this definition of “Announcement
Event,” the remainder of the definition of “Merger Event” in Section 12.1(b) of
the Equity Definitions following the definition of “Reverse Merger” therein
shall be disregarded. Nationalization, Insolvency or Delisting: Cancellation and
Payment (Calculation Agent Determination); provided that, in addition to the
provisions of Section 12.6(a)(iii) of the Equity Definitions, it will also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.
Additional Disruption Events:

Change in Law:

Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations

 

7



--------------------------------------------------------------------------------

authorized or mandated by existing statute)”, (ii) Section 12.9(a)(ii)(X) of the
Equity Definitions is hereby amended by replacing the word “Shares” with the
phrase “Hedge Positions”, (iii) Section 12.9(a)(ii)(X) of the Equity Definitions
is hereby amended by immediately following the word “Transaction”, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date” and
(iv) Section 12.9(a)(ii)(Y) of the Equity Definitions is hereby amended by
replacing the parenthetical beginning after the word “Transaction” with the
words “(including, without limitation, due to any increase in tax liability,
decrease in tax benefit or other adverse effect on its tax position, imposition
or increase of amount of capital required by it or any entity controlling it, or
imposition or increase of amount of collateral required or expected to be
maintained)”. Failure to Deliver: Not Applicable Insolvency Filing: Applicable
Hedging Disruption: Applicable; provided that:

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following language at the end of such Section:

“, provided that any such inability that occurs solely due to the deterioration
of the creditworthiness of the Hedging Party shall not be deemed a Hedging
Disruption. For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging: Applicable Loss of Stock Borrow: Applicable

Maximum Stock Loan Rate:

100 basis points per annum Increased Cost of Stock Borrow: Applicable

Initial Stock Loan Rate:

0 basis points until June 1, 2022 and 25 basis points thereafter.

 

8



--------------------------------------------------------------------------------

Hedging Party:

For all applicable Additional Disruption Events, Dealer. The Hedging Party shall
at all times act in good faith and in a commercially reasonable manner; provided
that nothing herein shall limit or alter, or be deemed to limit or alter, the
ability of Dealer (whether acting as Dealer, the Hedging Party, the Determining
Party or the Calculation Agent) to hedge its obligations under the Transaction
in a manner it deems appropriate, as determined by Dealer in its sole
discretion. The parties agree that they will comply with the provisions set
forth in the second paragraph under “Calculation Agent” below.

Determining Party:

For all applicable Extraordinary Events, Dealer; provided, however, that all
calculations, adjustments, specifications, choices and determinations by the
Determining Party shall be made in good faith and in a commercially reasonable
manner. The parties agree that they will comply with the provisions set forth in
the second paragraph under “Calculation Agent” below.

Non-Reliance:

Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

Applicable

Additional Acknowledgments:

Applicable

4.      Calculation Agent.

Dealer. All calculations, adjustments, specifications, choices and
determinations by the Calculation Agent shall be made in good faith and in a
commercially reasonable manner. The parties agree that they will comply with the
provisions set forth in the immediately following paragraph. In the case of any
calculation, adjustment, specification, choice or determination by the Hedging
Party, the Determining Party or the Calculation Agent, as the case may be,
following any written request from Company, the Hedging Party, the Determining
Party or the Calculation Agent, as the case may be, shall promptly provide to
Company a written explanation describing in reasonable detail the basis for such
calculation, adjustment or determination (including any quotation, market data
or information from internal or external sources used in making such
calculation, adjustment or determination), but without disclosing any
proprietary models or other information that is subject to a non-disclosure
agreement or confidentiality agreement.

 

5. Account Details.

 

  (a) Account for payments to Company:

 

Bank: JP Morgan Chase ABA#: 021000021 Swift ID: CHASUS33 Account Name: Atlas Air
Worldwide Holdings, Inc. Account Number: 590362143

 

9



--------------------------------------------------------------------------------

Account for delivery of Shares from Company:

To be provided by Company.

 

  (b) Account for payments to Dealer:

BNP Paribas, New York

ABA: 026007689

Swift Code: BNPAUS3N

Favor: BNP Paribas Paris (swift code: BNPAFRPP)

A/C: 020019409300136

Account for delivery of Shares to Dealer:

To be provided by Dealer.

 

6. Offices.

 

  (a) The Office of Company for the Transaction is: Inapplicable, Company is not
a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: Paris

 

7. Notices.

 

  (a) Address for notices or communications to Company:

 

To: Atlas Air Worldwide Holdings, Inc. 2000 Westchester Avenue Purchase, New
York 10577 Attention: Spencer Schwartz, Executive Vice President and Chief
Financial Officer Telephone: (914) 701-8763 Facsimile: (914) 701-8081

With a copy to:

Ropes & Gray LLP

Attention: Isabel Dische, Esq. and David Fine, Esq.

Telephone No: (212) 596-9000

Facsimile No: (212) 596-9090

Email: isabel.dische@ropesgray.com & david.fine@ropesgray.com

 

  (b) Address for notices or communications to Dealer:

 

To: BNP Paribas 787 7th Avenue New York, NY 10019 Attention: Damir Tanovic
Telephone: (212) 841-2504 Facsimile: (212) 471-6352 Email:
NYK_STE@americas.bnpparibas.com

With a copy to:

 

BNP Paribas 787 7th Avenue, 8th Floor New York, NY 10019 Attention: Nicholas Gao
Telephone: (212) 841-2585

 

10



--------------------------------------------------------------------------------

Facsimile: (610) 491-1889 Email: nick.gao@us.bnpparibas.com

 

8. Representations, Warranties and Agreements of Company.

 

  (a) Company hereby represents and warrants to Dealer that each of the
representations and warranties of Company set forth in Section 1 of the
Underwriting Agreement (the “Underwriting Agreement”), dated as of May 28, 2015,
among Company and Morgan Stanley & Co. LLC and BNP Paribas Securities Corp., as
managers for the Underwriters (the “Underwriters”) party thereto, is true and
correct and is hereby deemed to be repeated to Dealer as if set forth herein.
Company hereby further represents and warrants to Dealer on the date hereof, and
on and as of the Premium Payment Date, that:

 

  (i) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

  (ii) Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Company hereunder will conflict with
or result in a breach of (i) the Certificate of Incorporation or the Amended and
Restated By-Laws of Company, (ii) any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or (iii) any agreement or instrument to which Company or any of its
subsidiaries is a party or by which Company or any of its subsidiaries is bound
or to which Company or any of its subsidiaries is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument, except, in the case of clause (iii) above, for any such conflict,
breach, default or lien that would not, individually or in the aggregate, have a
material adverse effect on Company and its subsidiaries, taken as a whole, or on
the power or ability of Company to execute and deliver this Confirmation or
perform its obligations hereunder.

 

  (iii) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

  (iv) A number of Shares equal to the Maximum Number of Shares (as defined
below) (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of Company. The Warrant Shares have been duly authorized and,
when delivered against payment therefor (which may include Net Share Settlement
in lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights. In addition, Company covenants and agrees
that, at all times until the earlier of (i) its delivery obligations hereunder
have been met in full or (ii) the termination of the Transaction, novation by
Company of the Transaction or assignment by Company of the Transaction, in each
case, in full, the representations set forth in this Section 8(a)(iv) shall be
true.

 

11



--------------------------------------------------------------------------------

  (v) Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company”, as such
term is defined in the Investment Company Act of 1940, as amended.

 

  (vi) Company is an “eligible contract participant”, as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act, as amended.

 

  (vii) Company and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company or the
Shares.

 

  (viii) Assuming compliance by Dealer and its affiliates with the covenant set
forth in Section 9(dd), no federal, state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) by Dealer or its affiliates as a result of Dealer or
its affiliates owning or holding (however defined) Shares, except for the
reporting requirements of the Securities and Exchange Act of 1934, as amended
(the “Exchange Act”) and the rules promulgated thereunder.

 

  (ix) Company (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

  (x) Company understands that notwithstanding any other relationship between
Company and Dealer and its affiliates, in connection with the Transaction and
any other over-the-counter derivative transactions between Company and Dealer or
its affiliates, Dealer or its affiliate is acting as principal and is not a
fiduciary or advisor in respect of any such transaction, including any entry,
exercise, amendment, unwind or termination thereof.

 

  (xi) Assuming compliance by Dealer and its affiliates with the covenant set
forth in Section 9(dd), no provision in the Certificate of Incorporation of
Company or the Amended and Restated By-Laws of Company (each, as amended from
time to time) applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares.

 

9. Other Provisions.

 

  (a) [Reserved.]

 

  (b)

Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 23.6 million (in the case of the first such notice) or
(ii) thereafter more than 1.3 million less than the number of Shares included in
the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all direct losses
(including losses relating to Dealer’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with

 

12



--------------------------------------------------------------------------------

  respect to the Transaction), claims, damages, judgments, liabilities and
reasonable expenses (including commercially reasonable attorney’s fees of one
counsel in each jurisdiction), joint or several, which an Indemnified Person
actually may become subject to, as a result of Company’s failure to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person,
such Indemnified Person shall promptly notify Company in writing, and Company,
upon request of the Indemnified Person, shall retain counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others Company may designate in such proceeding and shall pay the
commercially reasonable fees and expenses of such counsel related to such
proceeding. Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Company shall not, without the prior written consent of
the Indemnified Person (such consent not to be unreasonably withheld,
conditioned or delayed), effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

  (c) Regulation M. Company is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M (“Regulation M”) under the Exchange Act, of
any securities of Company, other than the distribution of up to USD 230,000,000
of 2.25% Convertible Senior Notes due June 1, 2022. Company shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

 

  (d) No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any third party (including, for
the avoidance of doubt, any affiliate of Dealer); provided, however, that after
any such transfer and assignment, Company shall not be required to pay the
transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Company would have been required to pay to
Dealer in the absence of such transfer or assignment, except to the extent that
the greater amount is due to a Change in Tax Law after the date of such transfer
or assignment; and provided further that transferee shall deliver to Company
such tax documentation as may be reasonably requested by Company. If at any time
at which (A) the Section 16 Percentage exceeds 8.5%, (B) the Warrant Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants to a third
party on

 

13



--------------------------------------------------------------------------------

  pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Warrants
equal to the number of Warrants underlying the Terminated Portion, (2) Company
were the sole Affected Party with respect to such partial termination and
(3) the Terminated Portion were the sole Affected Transaction (and, for the
avoidance of doubt, the provisions of Section 9(j) shall apply to any amount
that is payable by Company to Dealer pursuant to this sentence as if Company
were not the Affected Party). The “Section 16 Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and each person subject to aggregation of Shares with Dealer
and each “group” of which Dealer is a member or may be deemed a member, in each
case, under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder, directly or indirectly beneficially own (as defined under Section 13
or Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding. The “Warrant Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of the Number of Warrants and
the Warrant Entitlement and (2) the aggregate number of Shares underlying any
other warrants purchased by Dealer from Company, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Company that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding. Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or receive any payment in cash, to or
from Company, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Company to the extent of such Dealer’s
affiliate’s performance to Company.

 

  (f) Dividends. If at any time during the period from and including the
Effective Date, to and including the last Expiration Date, an ex-dividend date
for a cash dividend or distribution (whether or not extraordinary) occurs with
respect to the Shares, then the Calculation Agent will adjust any of the Strike
Price, Number of Warrants, Daily Number of Warrants or Expiration Dates to
preserve the fair value of the Warrants after taking into account such dividend.

 

  (g) Role of Agent. Company agrees and acknowledges that (i) BNP Paribas
Securities Corp. (“BNPPSC”), an affiliate of Dealer, has acted solely as agent
and not as principal with respect to the Transaction and (ii) BNPPSC has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of the Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under the Transaction. For the avoidance of doubt, any
performance by Dealer of its obligations to Company hereunder solely to BNPPSC
shall not relieve Dealer of such obligations. Any performance by Company of its
obligations (including notice obligations) through or by means of BNPPSC’s
agency for Dealer shall constitute good performance of Company’s obligations
hereunder to Dealer.

 

14



--------------------------------------------------------------------------------

  (h) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (B) Section 11.2(c) of the Equity Definitions is hereby amended by
(w) replacing the words “a diluting or concentrative” with “an” in the fifth
line thereof, (x) adding the phrase “or Warrants” after the words “the relevant
Shares” in the same sentence, (y) deleting the words “diluting or concentrative”
in the sixth to last line thereof and (z) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(provided that, solely in the case of Sections
11.2(e)(i), (ii)(A) and (iv), no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares but, for the avoidance of doubt, solely in the case of
Sections 11.2(e)(ii)(B) through (D), (iii), (v), (vi) and (vii) adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares).”

 

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with the word
“material”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (y) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 

15



--------------------------------------------------------------------------------

  (ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction
shall be deemed the sole Affected Transaction (provided that with respect to any
such Additional Termination Event, Dealer may choose to treat a portion of the
Transaction as the sole Affected Transaction, in which case the remainder of the
Transaction shall continue in full force and effect and, for the avoidance of
doubt, (a) a payment shall be made pursuant to Section 6 of the Agreement as if
an Early Termination Date had been designated in respect of a Transaction having
terms identical to the Transaction and a Number of Warrants equal to the number
of Warrants included in the terminated portion of the Transaction, and (b) the
Transaction shall remain in full force and effect except that the Number of
Warrants shall be reduced by the number of Warrants included in such terminated
portion):

 

  (A) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its subsidiaries and its and their employee benefit
plans, files a Schedule TO or any schedule, form or report under the Exchange
Act disclosing that such person or group has become the direct or indirect
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of the
common equity of Company representing more than 50% of the voting power of such
common equity.

 

  (B) The consummation of (I) any recapitalization, reclassification or change
of the Shares (other than changes resulting from a subdivision or combination)
as a result of which the Shares would be converted into, or exchanged for,
stock, other securities, other property or assets or (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or assets or (III) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s subsidiaries.
Notwithstanding the foregoing, any transaction or transactions set forth in
clause (A) above or this clause (B) shall not constitute an Additional
Termination Event if (x) at least 90% of the consideration received or to be
received by holders of the Shares, excluding cash payments for fractional Shares
and cash payments made pursuant to dissenters’ appraisal rights, in connection
with such transaction or transactions consists of shares of common stock that
are listed or quoted on any of The New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or any of their respective
successors) or will be so listed or quoted when issued or exchanged in
connection with such transaction or transactions, and (y) as a result of such
transaction or transactions, the Shares will consist of such consideration, cash
payments for fractional Shares and cash payments made pursuant to dissenters’
appraisal rights.

 

  (C) Company’s stockholders approve any plan or proposal for the liquidation or
dissolution of Company.

 

  (D) The Shares cease to be listed or quoted on any of The New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of
their respective successors).

 

  (E)

Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal, to hedge its exposure with respect
to the Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
organization

 

16



--------------------------------------------------------------------------------

  requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer in good faith, but so long as such policies and procedures
would generally be applicable to counterparties similar to Company and
transactions similar to the Transaction).

 

  (F) Default by Company or any of its subsidiaries with respect to any
mortgage, agreement or other instrument under which there may be outstanding, or
by which there may be secured or evidenced, any indebtedness for money borrowed
in excess of USD 50,000,000 (or its foreign currency equivalent) in the
aggregate of Company and/or any such subsidiary, whether such indebtedness now
exists or shall hereafter be created (i) resulting in such indebtedness becoming
or being declared due and payable or (ii) constituting a failure to pay the
principal or interest of any such indebtedness when due and payable at its
stated maturity, upon required repurchase, upon declaration of acceleration or
otherwise and, in each case, such indebtedness is not discharged, or such
acceleration is not otherwise cured or rescinded, within 30 days.

 

  (G) A final judgment or judgments for the payment of USD 50,000,000 (or its
foreign currency equivalent) or more (excluding any amounts covered by
insurance) in the aggregate rendered against Company or any of its significant
subsidiaries, which judgment is not discharged or stayed within 60 days after
(I) the date on which the right to appeal thereof has expired if no such appeal
has commenced, or (II) the date on which all rights to appeal have been
extinguished.

 

  (i) No Setoff; No Collateral. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations of
Company hereunder are not, and shall not be, secured by any collateral. Each
party waives any and all rights it may have to set off obligations arising under
the Agreement and the Transaction against other obligations between the parties,
whether arising under any other agreement, applicable law or otherwise.

 

  (j) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Company’s control, or (iii) an Event of Default in which
Company is the Defaulting Party or a Termination Event in which Company is the
Affected Party other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement, in each case that
resulted from an event or events outside Company’s control), and if Company
would owe any amount to Dealer pursuant to Section 6(d)(ii) and Section 6(e) of
the Agreement and any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Company shall
satisfy the Payment Obligation by the Share Termination Alternative (as defined
below), unless (a) Company gives irrevocable telephonic notice to Dealer,
confirmed in writing within one Scheduled Trading Day, no later than 12:00 p.m.
(New York City time) on the Merger Date, Tender Offer Date, Announcement Date
(in the case of a Nationalization, Insolvency or Delisting), Early Termination
Date or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Company remakes the representation
set forth in Section 8(a)(vii) as of the date of such election and (c) Dealer
agrees, in its commercially reasonable discretion, to such election, in which
case the provisions of Section 12.7 or Section 12.9 of the Equity Definitions,
or the provisions of Section 6(d)(ii) and Section 6(e) of the Agreement, as the
case may be, shall apply.

 

17



--------------------------------------------------------------------------------

Share Termination Alternative: If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) and Section 6(e) of the Agreement, as
applicable, subject to Section 9(k)(i) below, in satisfaction, subject to
Section 9(k)(ii) below, of the relevant Payment Obligation, in the manner
reasonably requested by Dealer free of payment. Share Termination Delivery
Property: A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the relevant Payment Obligation, divided by the
Share Termination Unit Price. The Calculation Agent shall adjust the amount of
Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price
(without giving effect to any discount pursuant to Section 9(k)(i)). Share
Termination Unit Price: The value to Dealer of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in good faith and by commercially reasonable means. In the
case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below), as set forth in Section 9(k)(i) below, the
Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units. In the case of a
Registration Settlement of Share Termination Delivery Units that are Restricted
Shares (as defined below) as set forth in Section 9(k)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable. The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 9(k)(i). Share Termination Delivery Unit: One Share or, if the Shares
have changed into cash or any other property or the right to receive cash or any
other property as the result of a Nationalization, Insolvency or Merger Event
(any such cash or other property, the “Exchange Property”), a unit

 

18



--------------------------------------------------------------------------------

consisting of the type and amount of Exchange Property received by a holder of
one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event. If such Nationalization, Insolvency
or Merger Event involves a choice of Exchange Property to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash. Failure to Deliver: Inapplicable Other applicable
provisions: If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

  (k) Registration/Private Placement Procedures. If, in the reasonable
determination of Dealer based on advice of counsel, following any delivery of
Shares or Share Termination Delivery Property to Dealer hereunder, such Shares
or Share Termination Delivery Property would be in the hands of Dealer subject
to any applicable restrictions, or any registration or qualification requirement
or prospectus delivery requirement for such Shares or Share Termination Delivery
Property, pursuant to any applicable federal or state securities law (including,
without limitation, any such requirement arising under Section 5 of the
Securities Act as a result of such Shares or Share Termination Delivery Property
being subject to restrictions on resale under the Securities Act, or as a result
of the sale of such Shares or Share Termination Delivery Property being subject
to paragraph (c) of Rule 145 under the Securities Act) (such Shares or Share
Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first applicable Settlement Date for the first applicable Expiration
Date, a Private Placement Settlement or Registration Settlement for all
deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all remaining Settlement Dates for such Warrants and the
procedures in clause (i) or clause (ii) below shall apply for all such delivered
Restricted Shares on an aggregate basis commencing after the final Settlement
Date for such Warrants. The Calculation Agent shall make reasonable adjustments
to settlement terms and provisions under this Confirmation to reflect a single
Private Placement or Registration Settlement for such aggregate Restricted
Shares delivered hereunder.

 

  (i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such

 

19



--------------------------------------------------------------------------------

  affiliate of Dealer). The Private Placement Settlement of such Restricted
Shares shall include commercially reasonable and customary representations and
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, commercially reasonable due diligence rights (for Dealer
or any designated buyer of the Restricted Shares by Dealer), opinions and
certificates, and such other commercially reasonable documentation as is
customary for private placement agreements, all reasonably acceptable to Dealer
acting in good faith. In the case of a Private Placement Settlement, Dealer
shall determine the appropriate discount to the Share Termination Unit Price (in
the case of settlement of Share Termination Delivery Units pursuant to
Section 9(j) above) or premium to any Settlement Price (in the case of
settlement of Shares pursuant to Section 2 above) applicable to such Restricted
Shares in a commercially reasonable manner and appropriately adjust the number
of such Restricted Shares to be delivered to Dealer hereunder. Notwithstanding
anything to the contrary in the Agreement or this Confirmation, the date of
delivery of such Restricted Shares shall be the Exchange Business Day following
notice by Dealer to Company, of such applicable discount or premium, as the case
may be, and the number of Restricted Shares to be delivered pursuant to this
clause (i). For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer acting in good faith, to cover the resale of
such Restricted Shares in accordance with customary resale registration
procedures, including commercially reasonable covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities, due diligence rights, opinions and certificates, and
such other documentation as is customary for equity underwriting agreements, all
reasonably acceptable to Dealer acting in good faith. If Dealer, in its
reasonable discretion, is not satisfied with such procedures and documentation
or if Dealer is not satisfied with such due diligence investigation, Private
Placement Settlement shall apply. If Dealer is satisfied with such procedures
and documentation, it shall sell the Restricted Shares pursuant to such
registration statement during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Restricted Shares (which, for
the avoidance of doubt, shall be (x) the Share Termination Payment Date in case
of settlement in Share Termination Delivery Units pursuant to Section 9(j) above
or (y) the Settlement Date in respect of the final Expiration Date for all Daily
Number of Warrants) and ending on the earliest of (i) the Exchange Business Day
on which Dealer completes the sale of all Restricted Shares or, in the case of
settlement of Share Termination Delivery Units, a sufficient number of
Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above), (ii) the date upon which all
Restricted Shares have been sold or transferred pursuant to Rule 144 (or similar
provisions then in force) or Rule 145(d)(2) (or any similar provision then in
force) under the Securities Act and (iii) the date upon which all Restricted
Shares may be sold or transferred by a non-affiliate pursuant to Rule 144 (or
any similar provision then in force) or Rule 145(d)(2) (or any similar provision
then in force) under the Securities Act. If the Payment Obligation exceeds the
realized net proceeds from such resale, Company shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of Shares (“Make-whole
Shares”) in an amount that, based on the Settlement Price on the last day of the
Resale Period (as if such day were the “Valuation Date” for purposes of
computing such Settlement Price), has a dollar value equal to the Additional
Amount. The Resale

 

20



--------------------------------------------------------------------------------

  Period shall continue to enable the sale of the Make-whole Shares. If Company
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Number of
Shares.

 

  (iii) If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder or be entitled to take
delivery of any Shares deliverable hereunder, and Automatic Exercise shall not
apply with respect to any Warrant hereunder, to the extent (but only to the
extent) that, after such receipt of any Shares upon the exercise of such Warrant
or otherwise hereunder, (i) the Section 16 Percentage would exceed 7.5%, or
(ii) the Share Amount would exceed the Applicable Share Limit. Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that, after such delivery, (i) the Section 16 Percentage would
exceed 7.5%, or (ii) the Share Amount would exceed the Applicable Share Limit.
If any delivery owed to Dealer hereunder is not made, in whole or in part, as a
result of this provision, Company’s obligation to make such delivery shall not
be extinguished and Company shall make such delivery as promptly as practicable
after, but in no event later than one Business Day after, Dealer gives notice to
Company that, after such delivery, (i) the Section 16 Percentage would not
exceed 7.5%, and (ii) the Share Amount would not exceed the Applicable Share
Limit.

 

  (m)

Share Deliveries. Company acknowledges and agrees that, to the extent the holder
of this Warrant is not then an affiliate and has not been an affiliate for 90
days (it being understood that Dealer will not be considered an affiliate under
this paragraph solely by reason of its receipt of Shares pursuant to the
Transaction), and otherwise satisfies all holding period and other requirements
of Rule 144 of the Securities Act applicable to it, (i) any Shares or Share
Termination Delivery Property delivered hereunder at any time after 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to
Company), and (ii) any Restricted Shares after the period of 6 months (or 1 year
if, at such time, informational requirements of Rule 144(c) under the Securities
Act are not satisfied with respect to Company) has elapsed from the applicable
Settlement Date or Share Termination Payment Date, in each case, shall be
eligible for resale without restriction under Rule 144 of the Securities Act and
Company agrees to promptly remove, or cause the transfer agent for such Shares,
Share Termination Delivery Property or Restricted Shares, to remove, any legends
referring to any restrictions on resale under the Securities Act from any
certificates representing such Shares, Share Termination Delivery Property or
Restricted Shares upon request by Dealer to Company or such transfer agent,
without any requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Dealer. Company further
agrees that (i) any Shares or Share Termination Delivery Property delivered
hereunder prior to the date that is 6 months from the Trade Date (or 1 year from
the Trade Date if, at such time, informational requirements of Rule 144(c) are
not satisfied with respect to Company), and (ii) any Restricted Shares at any
time before the period of 6 months (or 1 year if, at such time, informational
requirements of Rule 144(c) under the Securities Act are not satisfied with
respect to Company) has elapsed from the applicable Settlement Date or Share
Termination Payment Date, in each case, may be transferred by and among Dealer
and its affiliates and Company shall effect such transfer without any further
action by Dealer, and any affiliate to which such Shares, Share Termination
Delivery Property or Restricted Shares is transferred may request removal of any
legends from any certificates representing such Shares, Share Termination
Delivery Property or Restricted Shares, as the case may be, pursuant to the
immediately preceding sentence. Notwithstanding anything to the contrary herein,
Company agrees that any delivery of Shares, Share Termination Delivery Property
or Restricted Shares shall be effected by book-entry transfer through the
facilities of

 

21



--------------------------------------------------------------------------------

  DTC, or any successor depositary, if at the time of delivery, such class of
Shares, class of Share Termination Delivery Property or class or Restricted
Shares is in book-entry form at DTC or such successor depositary.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Company, to comply with Rule 144 of the Securities Act or any successor rule, as
in effect at the time of delivery of the relevant Shares, Share Termination
Delivery Property or Restricted Shares.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p) Maximum Share Delivery.

 

  (i) Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than two times the Number of Warrants as of
the Trade Date (the “Maximum Number of Shares”) to Dealer in connection with the
Transaction (including, without limitation, any Shares deliverable to Dealer as
a result of any early termination of the Transaction).

 

  (ii) In the event Company shall not have delivered to Dealer the full number
of Shares or Restricted Shares otherwise deliverable by Company to Dealer
pursuant to the terms of the Transaction because Company has insufficient
authorized but unissued Shares that are not reserved for other transactions
(such deficit, the “Deficit Shares”), Company shall be continually obligated to
deliver, from time to time, Shares or Restricted Shares, as the case may be, to
Dealer until the full number of Deficit Shares have been delivered pursuant to
this Section 9(p)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to Dealer pursuant to this Section 9(p)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

 

  (q)

Right to Extend. Dealer may postpone or add, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants

 

22



--------------------------------------------------------------------------------

  with respect to one or more Expiration Dates) if Dealer determines, in good
faith and in its commercially reasonable judgment, that such extension is
reasonably necessary or appropriate to preserve Dealer’s commercially reasonable
hedging or commercially reasonable hedge unwind activity hereunder in light of
existing liquidity conditions or to enable Dealer to effect transactions in
Shares in connection with its commercially reasonable hedging, commercially
reasonable hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Issuer or an affiliated purchaser of Issuer, be in compliance
with applicable legal, regulatory or self-regulatory organization requirements,
or with related policies and procedures applicable to Dealer.

 

  (r) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided further that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

  (s) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (u) Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction, (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction, (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

  (v)

Early Unwind. In the event the sale of the “Firm Securities” (as defined in the
Underwriting Agreement) is not consummated with the Underwriters for any reason
by 5:00 p.m. (New York City time) on the Premium Payment Date, or such later
date as agreed upon by the parties (the Premium Payment Date or such later date
the “Early Unwind Date”), the Transaction shall automatically terminate (the
“Early Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Company under the Transaction
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party

 

23



--------------------------------------------------------------------------------

  from and agrees not to make any claim against the other party with respect to
any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Company represents and acknowledges to the other
that, upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

 

  (w) Payment by Dealer. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Dealer owes to Company an amount calculated under
Section 6(e) of the Agreement, or (ii) Dealer owes to Company, pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions, an amount calculated
under Section 12.8 of the Equity Definitions, such amount shall be deemed to be
zero.

 

  (x) Acknowledgements Regarding Accounting. Without limiting the generality of
Section 13.1 of the Equity Definitions, Company acknowledges that neither Dealer
nor any of its affiliates is making any representations or warranties or taking
any position or expressing any view with respect to the treatment of the
Transaction under any accounting standards including ASC Topic 260, Earnings Per
Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing
Liabilities from Equity and ASC 815-40, Derivatives and Hedging – Contracts in
Entity’s Own Equity (or any successor issue statements).

 

  (y) Private Placement Representations. Each of Dealer and Company acknowledges
that the offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(a)(2)
thereof. Accordingly, Dealer represents and warrants to Company that (i) it has
the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

 

  (z) Listing of Warrant Shares. Company shall have submitted an application for
the listing of the Warrant Shares on the Exchange, and such application and
listing shall have been approved by the Exchange, subject only to official
notice of issuance, in each case, on or prior to the Premium Payment Date.
Company agrees and acknowledges that such submission and approval shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (aa) Delivery or Receipt of Cash. For the avoidance of doubt, other than
receipt of the Premium by Company, nothing in this Confirmation shall be
interpreted as requiring Company to cash settle the Transaction, except in
circumstances where cash settlement is within Company’s control (including,
without limitation, where Company elects to deliver or receive cash, or where
Company has made Private Placement Settlement unavailable due to the occurrence
of events within its control) or in those circumstances in which holders of
Shares would also receive cash.

 

  (bb) Exclusive Jurisdiction. The word “non-” in Section 13(b)(i)(2) of the
Agreement is hereby deleted.

 

24



--------------------------------------------------------------------------------

  (cc) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

  (dd) Voting of Shares. Dealer agrees that neither it nor any of its affiliates
will vote any shares acquired by Dealer or its affiliates in connection with the
Transaction (including, without limitation, Shares acquired by Dealer or its
affiliates to hedge any Hedge Position in respect of the Transaction).

 

  (ee) Certain Tax Considerations.

 

  (i) Dealer makes the following representations to Company: it is a “foreign
person” (as that term is used in section 1.6041-4(a)(4) of the United States
Treasury Regulations) for United States federal income tax purposes and a
“non-U.S. branch of a foreign person” (as that term is used in section
1.1441-4(a)(3)(ii) of the United States Treasury Regulations) for United States
federal income tax purposes.

 

  (ii) Dealer agrees to deliver to Company a valid, accurate and complete U.S.
Internal Revenue Service Form W-8BEN-E (or any successor form) and any required
attachments thereto (A) upon execution of this Confirmation, (B) promptly upon
reasonable demand by Company and (C) promptly upon learning that any Form
W-8BEN-E (or any successor thereto) previously provided by Dealer has become
obsolete, invalid or incorrect.

 

  (iii) Company makes the following representation to Dealer: it is a
corporation established under the laws of the State of Delaware and is a “United
States person” (as that term is defined in Section 7701(a)(30) of the Internal
Revenue Code of 1986, as amended). Company agrees to deliver to Dealer a valid,
accurate and complete U.S. Internal Revenue Service Form W-9 (or any successor
form) and any required attachments thereto (A) upon execution of this
Confirmation, (B) promptly upon reasonable demand by Dealer and (C) promptly
upon learning that any Form W-9 (or any successor thereto) previously provided
by Company has become obsolete, invalid or incorrect.

 

  (ff) Withholding Tax imposed on payments to non-U.S. counterparties under the
United States Foreign Account Tax Compliance Act. “Indemnifiable Tax” as defined
in Section 14 of the Agreement shall not include any U.S. federal withholding
tax imposed or collected pursuant to Sections 1471 through 1474 of the Code, any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

 

25



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Company with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to Dealer.

 

Yours faithfully,         BNP PARIBAS         By:

/s/ Frederick J. Fiddle

        Name: Frederick J. Fiddle         Title: Managing Director         By:

/s/ Christopher J. Innes

        Name: Christopher J. Innes         Title: Managing Director

Accepted and confirmed

as of the Trade Date:

 

ATLAS AIR WORLDWIDE HOLDINGS, INC. By:

/s/ Spencer Schwartz

Authorized Signatory Name: Spencer Schwartz